Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Response to Restriction Requirement filed on 7/28/2021.

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 7/28/2021 is acknowledged.  The traversal is on the ground(s) that the alleged groups substantially overlap in scope, and thus it would not be an undue burden to examine the claims in full.  This is not found persuasive because the examiner experienced the undue burden first-hand during examination of the case, enough so that it was deemed worth it to stop examination to do a restriction before proceeding further with the case. Additionally, note that two groups can substantially overlap in scope while not completely overlapping in scope.
The requirement is still deemed proper and is therefore made FINAL.
Claim 12-17, 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/28/2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 9, 11, 18, 19 objected to because of the following informalities:
Claims 9 and 18 are duplicates of each other. See 37 CFR § 1.75(b).
Claims 11 and 19 are duplicates of each other. See 37 CFR § 1.75(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-11, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamiya et al. (US 2020/0322730 A1)
Regarding claim 1, Kamiya discloses a transducer assembly for a vehicle having a resonating surface, the transducer assembly comprising:
a housing (41 and 42);
a spacer (45) connected to the housing; and

wherein the spacer is configured to connect to the resonating surface (44) (¶ 0079, 0081: resonance) to form an air gap (SC) between the resonating surface and the piezoelectric assembly.
Regarding claim 2, Kamiya discloses the transducer assembly of claim 1, wherein the piezoelectric assembly comprises a diaphragm (Fig. 3: 54) (¶ 0067).
Regarding claim 5, Kamiya discloses the transducer assembly of claim 1, wherein the piezoelectric assembly is configured to receive a kinetic vibration resonating from the resonating surface (¶ 0067).
Regarding claim 6, Kamiya discloses the transducer assembly of claim 5, wherein the piezoelectric assembly is configured to generate an electric output signal associated with the kinetic vibration (¶ 0069).
Regarding claim 7, Kamiya discloses the transducer assembly of claim 1, further comprising a printed circuit board in communication with the piezoelectric assembly (¶ 0200).
Regarding claim 8, Kamiya discloses the transducer assembly of claim 7, further comprising a harness terminal in communication with the printed circuit board (harness communicates with control circuit board in 2a (¶ 0046) which communicates with microphone 3 (¶ 0053) which includes the printed circuit board (¶ 0200), and thus the harness is in communication with the printed circuit board).
Regarding claim 9, Kamiya discloses the transducer assembly of claim 1, wherein the spacer is annular (¶ 0061, 0055).
Regarding claim 10, Kamiya discloses the transducer assembly of claim 1, wherein the spacer is rigidly connected to the resonating surface.
Regarding claim 11, Kamiya discloses the transducer assembly of claim 1, wherein the housing and the spacer are unitary (¶ 0192, 0207-0208).
Regarding claim 18, Kamiya discloses the transducer assembly of claim 1, wherein the spacer is annular (¶ 0061, 0055).
Regarding claim 19, Kamiya discloses the transducer assembly of claim 1, wherein the housing and the spacer are unitary (¶ 0192, 0207-0208).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Shelton et al. (US 2017/0194934 A1)
Regarding claim 3, Kamiya discloses the transducer assembly of claim 2, wherein the piezoelectric assembly comprises a piezoelectric 
Kamiya is not relied upon to disclose that the piezoelectric is a piezoelectric disk.
In a similar field of endeavor, Shelton discloses a piezoelectric PMUT that is a piezoelectric disk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the piezoelectric of Kamiya (which is a PMUT, ¶ 0068, 0198) with the piezoelectric PMUT of Shelton, which would result in the piezoelectric the motivation being to perform the simple substitution of one PMUT for another to obtain predictable results of a PMUT. See MPEP § 2143(B).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Shelton in view of Reigner (US 2012/0024624 A1)
Regarding claim 4, Kamiya-Shelton discloses the transducer assembly of claim 3.
Kamiya-Shelton is not relied upon to disclose wherein the piezoelectric assembly comprises a tunable mass disposed on the piezoelectric disk.
In a similar field of endeavor, Reigner discloses wherein the piezoelectric assembly comprises a tunable mass (38) disposed on the piezoelectric (20) (¶ 0017, 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the piezoelectric assembly comprises a tunable mass disposed on the piezoelectric disk, based on the teachings of Reigner, the motivation being to make it possible to amplify and to tune the amplitude of the vibrations of the panel (44 of Kamiya) (Reigner - ¶ 0017, 0030).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Adamson et al. (US 2016/0059012 A1) discloses a transducer assembly (Figs. 14, 15A-B) comprising:
a housing (1409 and 1411);
a spacer (1405) connected to the housing (see Fig. 15A); and

wherein the spacer is configured to connect to the resonating surface (1403) to form an air gap (SC) between the resonating surface and the piezoelectric assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687